Order filed September 20, 2012.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-11-00856-CV
                                    ____________

    SHARON ANN GRIBBLE, INDIVIDUALLY AND IN HER CAPACITY AS
        GUARDIAN OF THE PERSON AND ESTATE OF MICHAEL RAY
                          GRIBBLE, Appellant
                                            V.

                         BRENT ALLEN LAYTON, Appellee


                       On Appeal from the 306th District Court
                              Galveston County, Texas
                          Trial Court Cause No. 09FD0426


                                       ORDER

       This is an appeal from a judgment signed June 30, 2011. Appellant filed a timely
motion for new trial. The notice of appeal was due September 28, 2011, ninety days after
the judgment was signed. See Tex. R. App. P. 26.1. Appellant filed the notice of appeal
on September 29, 2011, one day late. Appellant did not file a motion to extend time to
file the notice of appeal. See Tex. R. App. P. 26.3. A motion to extend time is
Anecessarily implied@ when the perfecting instrument is filed within fifteen days of its due
date. Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997). While an extension may be
implied, appellant is still obligated to come forward with a reasonable explanation to
support the late filing. See Miller v. Greenpark Surgery Center Assocs., Ltd., 974 S.W.2d
805, 808 (Tex. App.CHouston [14th Dist.] 1998, no pet.).
       Appellant filed a motion to extend time deadlines to determine indigency and for
filing the reporter’s record, which this court granted. The motion contained a reasonable
explanation for the late determinationof appellant’s indigency, if any, and the need for
additional time to file the reporter’s record. The motion did not expressly refer to the late-
filed notice of appeal, however.
       Accordingly, we ORDER appellant to file a proper motion to extend time to file
the notice of appeal containing a reasonable explanation for the late filing within 15 days
of the date of this order. See Tex. R. App. P. 26.3; 10.5(b). If appellant does not comply
with this order, the court will consider dismissal of the appeal. See Tex. R. App. P. 42.3.



                                       PER CURIAM




                                              2